In re Green, Alan.; — Plaintiff; Applying for Petition for Permanent Resignation from the Practice of Law in Lieu of Discipline.
ORDER
On June 29, 2005, respondent was convicted by a jury of one count of mail fraud, a violation of 18 U.S.C. §§ 1341, 1346, and 2. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Alan J. Green, Louisiana Bar Roll number 17614, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Alan J. Green for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Alan J. Green shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ John L. Weimer Justice, Supreme Court of Louisiana